Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 11,164,651) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 01/27/2022.   The changes and remarks disclosed therein were considered.
	An amendment of the specification has been amended.  Claims 1-21 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 01/27/2022 with respected to the rejection of Song Choung Ki have been fully considered and are persuasive (see pages 8-9 of an amendment filed 01/27/22).  The rejection of Song Choung Ki has been withdrawn.
Allowable Subject Matter
3.	Claims 1-21 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Song Choung Ki, Cha 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “an ECS control circuit configured to generate an ECS mode signal that is activated during an ECS operation based on the ECS command and configured to generate an ECS active command, an ECS read command, and an ECS write command for performing the ECS operation based on the ECS command” in a semiconductor device as claimed in the independent claim 1.  Claims 2-11 are also allowed because of their dependency on claim 1; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to “a selection command generation circuit configured to receive the ECS active command, the ECS read command, the ECS write command, and an ECS pre-charge command and configured to generate a selection active command, a selection read command, a selection write command, and a selection pre-charge command, based on the ECS mode signal, to perform the ECS operation for a first bank and a second bank” in a semiconductor device as claimed in the independent claim 12.  Claims 13-18 are also allowed because of their dependency on claim 12; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “an operation detection step detecting the number of times a refresh command is Page 6 of 9U.S. Serial No.: 17/091,826PATENT DOCKET: PA4049-3X inputted to detect an ECS operation and to detect an active operation of a first bank and a second bank; and an ECS operation step performing the ECS operation when the number of times the refresh command is inputted is equal to or less than a predetermined number of times and none of the first and second banks are performing the active operation” in a method of performing an error check and scrub ECS operation as claimed in the independent claim 19.  Claims 20-21 are also allowed because of their dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.